 1

 2

 3

 4
                                       UNITED STATES DISTRICT COURT
 5
                                    EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8    GREGORY LYNN CAIN,                                     1:18-cv-01567-JDP
 9                        Plaintiff,
                                                             ORDER TO SUBMIT A
10            v.                                             NON-PRISONER APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
11    STATE OF CALIFORNIA, ET AL,                            OR PAY THE $400.00 FILING FEE
                                                             WITHIN THIRTY DAYS
12                        Defendant.
13

14           Plaintiff is a civil detainee proceeding without counsel in this civil rights action under 42
15   U.S.C. § 1983. Individuals detained pursuant to California Welfare and Institutions Code § 6600
16   et seq. are civil detainees and are not prisoners within the meaning of the Prison Litigation

17   Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

18           Plaintiff has not paid the $400.00 filing fee or applied to proceed in forma pauperis on the

19   appropriate form under 28 U.S.C. § 1915. Accordingly, it is hereby ordered that:

20           1.      The clerk’s office shall send to plaintiff the attached form for application to

21   proceed in forma pauperis for a non-prisoner.

22           2.      Within thirty days of the date of service of this order, plaintiff shall submit the

23   completed and signed application to proceed in forma pauperis for a non-prisoner, or in the

24   alternative, pay the $400.00 filing fee for this action. Failure to comply with this order will result

25   in dismissal of this action.

26
27

28
                                                         1
 1   IT IS SO ORDERED.
 2

 3   Dated:   November 20, 2018
                                  UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                  2
